      Case 2:19-cv-00395 Document 27 Filed on 04/23/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

HERRADO MOLINA,                              §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-395
                                             §
MICHELLE D. ESPARZA, et al,                  §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
           TO DISMISS CERTAIN CLAIMS AND RETAIN CASE

       On March 12, 2020, United States Magistrate Judge Jason B. Libby entered his

“Memorandum and Recommendation to Dismiss Certain Claims and Retain Case” (D.E.

20). Plaintiff was provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 20), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, the Court DISMISSES
1/2
      Case 2:19-cv-00395 Document 27 Filed on 04/23/20 in TXSD Page 2 of 2



Plaintiff’s claims (1) for money damages against Defendants in their official capacities as

barred by the Eleventh Amendment and (2) for injunctive relief against Defendants as

rendered moot by Plaintiff’s transfer to another TDCJ facility. All other claims are

retained.

       ORDERED this 23rd day of April, 2020.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
